﻿
On behalf of the Nigerian delegation. Sir, I wish to congratulate you on your election as President of the General Assembly at this session. I am particularly pleased to see you occupying this high office because of the very friendly relations between our two countries. I am sure that this session of the Assembly will benefit from the sterling qualities that you will undoubtedly bring to bear on your duties as President. May I assure you of my co-operation and support and that of Nigeria during your tenure of office.
This session is taking place at a time of considerable improvement in the international political climate. The United Nations has proved its value as an effective and indispensable instrument in the painstaking process of negotiating the terms of settlement of most regional problems. This augurs well for the future of the United Nations and of mankind. At this point, may X congratulate the Secretary-General on the leadership role he has played in the cause of world peace and the strengthening of the United Nations.
The award a few hours ago of the Nobel Peace Prize for 1988 to the United Nations peace-keeping forces is the greatest tribute that could be paid at this time to our Organization, but it is also a challenge to the United Nations to strive even harder to progress from peace-keeping to peace-making. As Chairman of the United Nations Special Committee on Peace-keeping Operations, Nigeria is proud to be associated with the peace-keeping operations of the United Nations.
The international economic environment remains extremely unfavourable for the developing countries. The Indices of this situation include the continuing decline in the prices of primary commodities, the general worsening of the terms of trade, the problem of rising protectionism, the increasing debt burden and net capital outflow from these countries. The political will needed to address these issues, in particular the debt problem, has not been sufficiently demonstrated by the developed countries. Indeed, the debt burden has become a major impediment to our economic growth and social development. The North-South colloquy has lost momentum, and with it the desire to look critically at the operations of the international economic system.
Nowhere has this worsening economic situation facing the developing countries been exemplified more vividly than in Africa. The economic situation of the continent remains critical. In our determination to improve our economic situation, we have embarked on major reforms of our national economies. Many of us have courageously undertaken fundamental structural adjustments aimed at reviving our economies, stimulating growth and promoting development.
The reform measures have included drastic devaluation of our currencies, reduction or elimination of subsidies, privatisation of publicly owned enterprises and the streamlining of our bureaucracies. These measures entail considerable political risks, and social costs arising from the sacrifices which our peoples have been called upon to make. They certainly demonstrate our willingness to do everything possible towards the development of self-reliant economies.
The mid-term review and appraisal of the United Nations Programme of Action for African Recovery and Development 1986-1990 has demonstrated that the serious economic difficulties faced by African countries remain largely unsolved and in most cases have worsened. The contributions of the international community to the implementation of the Programme have fallen short of the expectations of African countries. Yet, when the Programme was adopted at the thirteenth special session of the General Assembly, two years ago, it was widely acclaimed as a positive response by the international community to the serious economic problems of the African continent.
Nigeria perceives the Programme as a compact between African countries and the international community. We in Africa are fulfilling our own side of the pact; we expect the international community to fulfil its commitment. Jointly, we must find solutions to the roost serious economic problems facing African countries through debt relief, an increase in official development assistance and support for agreements to stabilize the prices of primary commodities:, on which the economies of most African countries depend.
The Nigerian Government is facing the challenges of the overall development of our national economy with a courage and dedication unequalled in our history. The focus of the strategy is the modernization and transformation of our national economy. To this end we have adopted a structural adjustment programme designed to improve the performance of our economy. The implementation of this programme has opened up opportunities for our citizens and improved the climate for foreign investment in our country.
Two years of its implementation have brought into bold relief the obstacles that hamper our development. These include, principally, the lack of an adequate supply of external financing and the high cost of imported manufactured products and machinery. These problems have been made more acute by our crushing debt burden and debt-service obligations, as well as by huge losses in export earnings as a result of the sharp and continuing decline in the prices of our primary commodities, including oil. Thus the economic development of Nigeria, like that of most other developing countries, continues to be constrained by an adverse international economic environment. 
We believe that the economic problems of African and other developing countries are issues that can no longer be swept under the carpet. The phenomenon of a world in which one fifth of the population lives in luxury and affluence and four fifths live in abject poverty and squalor cannot guarantee peace and security for mankind. Such a world would have little chance of saving succeeding generations from the scourge of war, nor would it promote fundamental human rights and the dignity and worth of the human person.
We believe that, unless the international community takes more seriously its obligations and commitment to establish conditions in which justice and respect for human dignity prevail, the primary purpose of our Organization, which is the maintenance of international peace and security, will continue to be in jeopardy.
In a few weeks we shall be celebrating the fortieth anniversary of the adoption by the United Nations of the Universal Declaration of Human Rights. Since its adoption the world has witnessed tremendous progress in the field of human rights, globally, regionally and nationally. The one exception to the universal advancement of the rights of the individual is South Africa, where a white minority continues to trample upon the rights of the black majority. When we in Africa discuss the issue of human dignity, we do so with the conviction that our African culture recognizes the sanctity of life and liberty as universal. We believe that when any man's dignity is trampled upon anywhere in the world, all mankind suffers a little. That is why we denounce apartheid as morally outrageous and indefensible and politically unacceptable to the civilized world. The pernicious apartheid system continues to be an affront to the international community. Worse still, the racist regime continues to destabilize the front-line States of southern Africa.
It is not only unfortunate but out rightly unacceptable that this evil regime in Pretoria should continue to pursue its obnoxious policies with the active support of important Members of this world Organization. Though we are told with sanctimonious piety that sanctions do not work, the same countries that make the claim are quick to impose sanctions on other States with which they disagree. We call on all Member States to rise above pecuniary considerations and impose comprehensive and mandatory sanctions on that evil regime.
The Commonwealth Committee of Foreign Ministers on southern Africa, of which Nigeria is a member, has produced incontrovertible evidence to attest that sanctions indeed do work. I know that South Africa has been feeling the effect of the limited sanctions imposed on it by some Members of the United Nations. We ate most disheartened to know not only that a number of countries are continuing unashamedly to trade with South Africa while proclaiming their abhorrence of the evil system of apartheid, but that some of them are benefiting from the limited sanctions imposed on that State. This must stop.
We call on all those who give the racists succour and support to join the civilized world in ostracizing that pariah State until a non-racial regime comes to power in South Africa. Nigeria will continue to support progressive forces within and outside South Africa that are committed to the dismantling of apartheid. This is a commitment that is shared by our people and our Government. Nigerians see the denial of basic human rights to black people in South Africa as a slut on mankind. That is why as far back as 1976, for example, individual Nigerians voluntarily contributed 315 million to support the peoples of southern Africa in their just struggle to be free.
Africans ate a generous and forgiving people. When right triumphs over wrong in South Africa, when freedom overcomes tyranny, when harmony replaces discord and dissension, the Boers will not be victims of reverse racism, as many of them fear rather they, along with all God's children on the African continent, will march forward in freedom and harmony for the good of the human race. This is the thrust of the Lusaka Manifesto adopted by the Organization of African Unity in 1969.
We call on this Assembly to convene a special session in 1989 devoted to apartheid in South Africa and the destructive consequences of South African aggression against the front-line and neighbouring countries. We hope that the special session will formulate new strategies for the early liquidation of the apartheid system.
We welcome the ongoing negotiations on Angola and Namibia. We believe Angola should be left to develop along its chosen line. It is also the sovereign prerogative of Angola to secure its independence. The recent withdrawal of South African forces from Angola is only a return to sanity, legality and international decorum. Ten years ago the Security Council unanimously adopted resolution 435 (1978). The continued illegal occupation of Namibia constitutes not only an affront to the United Nations but a deliberate challenge to the Security Council. South Africa must withdraw forthwith from Namibia. 
It is to us an irony of our times that any group of countries, fully aware of the grave dangers posed to lives and the environment, would either condone the dumping of toxic and radioactive waste or actively encourage their export to other countries. The international community must accept, as my Government has actively canvassed, that dumping of toxic and radioactive waste is a moral equivalent of war.
The Nigerian Government has made its position clear on this matter, and followed this up with a call on the international community, at the subregional and regional levels, to enact laws to discourage this callous and unacceptable assault on lives and the environment.
At the levels of the Organization of African Unity and the Economic Community of West African States, firm resolutions have been adopted to discourage the importation of these hazardous wastes into our continent and to penalize any persons or private organizations which collaborate with outside interests to turn Africa into the garbage dump for toxic and radioactive waste. At the meeting in July, in Rio de Janeiro, of the countries of the South Atlantic, bold new steps were taken to strike back at this menace before it becomes truly unmanageable.
Recently also, the Nicosia meeting of the Foreign Ministers of the Non-Aligned Movement adopted a Declaration which strongly condemned the dumping of hazardous waste. With the establishment of a "Dump watch", my country is currently collaborating with many Members of this Organization in the dissemination of precise information on the extent and location of toxic waste vessels now roaming the high seas. We have co-operated with and will continue to count on the excellent support of non-governmental organizations which have devoted their time and other resources to the protection of the environment. 
Nigeria was a victim of this despicable practice. Between August 1987 and May 1988, toxic wastes were secretly dumped in the Koko Port area of my country. By this act, the people and the environment of Koko were put at very grave risk. In addition, the economic life of the area was dislocated. The Nigerian Government moved with despatch to have the waste removed. It also enacted appropriate national legislation against the dumping of toxic and radioactive waste. 
My delegation is gratified to note that several delegations have in the course of this debate and in other forums condemned this act and expressed their willingness to crusade effectively against it. As a starting point, we have called on all Member States to curb the activities of those involved in the Tran boundary movement of waste. We call also on all Member States and non-governmental organizations to adopt the "Dump Watch".
Just as we are worried about the dangerous effects of toxic and radioactive wastes on the environment, we are also concerned about the possible hostile use of these wastes. We are equally happy that the International Atomic Energy Agency at its thirty-second session, last month, condemned all practices of nuclear-waste dumping and requested the Director General to establish a working group of experts to draw up a code for international transactions involving nuclear wa3te. We call upon the present session of the General Assembly to give the Conference on Disarmament the mandate of commencing negotiations on a draft convention on the prohibition of the dumping of radioactive and toxic waste for hostile purposes.
In the Middle East, after four decades of endemic cycles of violence and needless loss of life, the United Nations has finally outlined a peace process which, if faithfully implemented, has a credible chance of bringing durable peace to that area. Nigeria supports a United Nations-sponsored international conference on the Middle East.
Another area where a solution compatible with the Charter of the Organization is urgent is Kampuchea. Nigeria will continue to work within the United Nations, particularly through the Committee on Kampuchea, in pursuit of an acceptable solution to this problem. The ongoing withdrawal of foreign forces from Afghanistan has demonstrated what is possible when there is political will. It is our hope that the Geneva accords on Afghanistan will be adhered to by all the parties concerned.
Similarly, we commend the peace initiatives of the Latin American and Central American countries. We call- on the entire international community to support the ongoing process for a lasting peace in Central America.
I had the opportunity at the fifteenth special session of the General Assembly, devoted to disarmament, to congratulate the two super-Powers on the conclusion and ratification of the Treaty on intermediate-range nuclear forces. That agreement is historic as the first true nuclear disarmament measure eliminating an entire category of nuclear weapons. The joint declaration by President Reagan and General Secretary Gorbachev that a nuclear war cannot be won and must never be fought has given great relief to a world dangerously threatened by the possibility of self-destruction.
My delegation, like others that worked hard for the successful outcome of the special session devoted to disarmament, is naturally disappointed at the failure to agree on a concluding document. However, we believe that the international community cannot afford to be totally discouraged by such periodic reverses. We appeal to the super-Powers to see multilateral involvement by the United Nations in disarmament as a useful and necessary complement to bilateral and regional efforts. An urgent area for multilateral action is the negotiation of a convention on chemical weapons.
The achievements of the Organization in the four decades of its existence have been quite impressive. The United Nations has contributed substantially to the decolonization process. But we should ensure that we respect and modernize the instruments and frameworks of, accountability such as the codes, conventions, norms and principles that at present regulate international relations. 
We are encouraged by the resurgence of hope and faith in our Organization. We are further encouraged by the increasing desire to use it for the primary purpose of advancing international peace and security.
The United Nations is indispensable to all the countries of the world. The presence of all of us here is a reaffirmation of that fact. My country, Nigeria, remains firmly committed to the United Nations Charter.
